Case: 11-30366     Document: 00511824108         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-30366
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KERRY K. OWENS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CR-261-5


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Kerry K. Owens raises
arguments that are foreclosed by United States v. Tickles, 661 F.3d 212, 214-15
(5th Cir. 2011), petitions for cert. filed (Dec. 5, 2011) (No. 11-8023) and (Dec. 27,
2011) (No. 11-8628), which held that the Fair Sentencing Act of 2010 (FSA) does
not apply retroactively to a defendant who is sentenced after the effective date
of the FSA but whose offense preceded the FSA’s effective date.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-30366   Document: 00511824108   Page: 2   Date Filed: 04/17/2012

                               No. 11-30366

     The Government’s motion for summary affirmance is GRANTED, the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2